Citation Nr: 1003748	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-37 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a skin disorder.  

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 
1972.  Service personnel records show that he had 11 months' 
foreign service and that he participated in Operations in 
Danang from June to September 1970.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that found that new and material evidence had not 
been submitted to reopen service connection claims for PTSD 
and for a skin disorder.

The Veteran was afforded a hearing conducted by the 
undersigned Acting Veterans Law Judge at the RO in November 
2009.  

The now reopened service connection claims for PTSD and for a 
skin disorder are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a February 2003 decision, the RO denied the Veteran's 
claims of service connection for PTSD and for a skin 
disorder; the Veteran was notified of this decision and of 
appellate rights; and the Veteran did not perfect an appeal 
to the decision within the allotted time and the decision 
became final.  

2.  The evidence added to the record since the February 2003 
RO decision is not cumulative or redundant and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claims of service connection.  


CONCLUSIONS OF LAW

1.  Subsequent to the final February 2003 RO decision, new 
and material evidence has been received to reopen the claim 
of service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  

2.  Subsequent to the final February 2003 RO decision, new 
and material evidence has been received to reopen the claim 
of service connection for a skin disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the claimant of 
what is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to an application to reopen a 
claim, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In regard to the Veteran's application to reopen his claims 
in this case, the Board finds that new and material evidence 
has been submitted sufficient to reopen each of the above-
mentioned claims previously denied in the February 2003 
rating action.  Thus, further discussion concerning those 
requirements is not necessary as this action is favorable to 
the Veteran, and it therefore cannot be prejudicial to him 
regarding this aspect of his appeal.  See Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).


New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claims 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted, the instant claims were most recently finally 
denied by the RO in February 2003.  The Board parenthetically 
observes that the RO initially denied the Veteran's claim for 
a skin disorder in June 1977.  The evidence of record in 
February 2003 included the Veteran's service treatment 
records which are devoid of a finding of any complaints or 
diagnoses pertaining to the Veteran's claimed PTSD.  Also of 
record were personnel records associated with the Veteran's 
military service.  These show that he had 11 months foreign 
service and that he participated in operations in Danang from 
June to September 1970, and that he was awarded the 
Meritorious Unit Commendation with one star.  Concerning his 
claimed skin disorder, the Veteran was diagnosed in February 
1971, after complaining of a rash between his waist and 
knees, with tinea corpus.

VA examination findings from April 1977 include diagnoses of 
tinea cruris and pedis.  

Also of record in February 2003 were statements supplied by 
the Veteran concerning his claimed military stressors.  A 
document entitled "Information in Support of Claims for 
Post-Traumatic Stress Disorder (PTSD)" received in December 
2002 notes that he claimed that a buddy of his, nicknamed the 
"Professor."  He appeared to also indicate that he 
witnessed an injured enemy solider being shot in the head by 
a sergeant.  

The RO in February 2003 denied the Veteran's PTSD claim as 
there was neither verifiable stressor nor evidence of a 
current diagnosis of PTSD.  The RO further found that new and 
material evidence had not been submitted adequate to reopen 
his service connection claim for fungal infection.  The RO 
informed the Veteran that his claim had been denied in June 
1977 because his service treatment records had not shown that 
he had been diagnosed in service as having a fungal infection 
to include tinea cruris and pedis [diagnosed in the course of 
the above-mentioned April 1977 VA examination], and that the 
reviewed evidence had basically duplicated previously 
considered evidence.  While the Veteran expressed his 
disagreement with the February 2003 RO rating decision in 
September 2003, and while a statement of the case (SOC) was 
mailed to him concerning these claims in February 2004, he 
did not perfect an appeal to either claim with the submission 
of a timely substantive appeal.  

The Veteran sought to reopen his claims in December 2006.  
See VA Form 21-526.  

Pertinent evidence associated with the claims folder since 
the February 2003 RO decision denying the Veteran's claims 
includes private and VA medical evidence, and testimony 
proffered by the Veteran at a November 2009 hearing.  

Two private medical records, both dated in March 2006, show 
that the Veteran was afforded treatment for complaints of a 
rash.  Both records show this rash to have been located in 
the area of the Veteran's buttocks and thighs.  In each 
instance, psoriasis was diagnosed.  


A September 2006 VA outpatient record shows a diagnosis of 
chronic dermatitis.  The Veteran complained at that time of a 
rash over his buttocks and posterior thighs since October 
2005.  

A November 2006 VA mental health outpatient record includes a 
diagnosis of PTSD.  The Veteran reported problems with 
nightmares and sleep since he returned from Vietnam.  

Review of a VA Form 21-0781 (Statement in Support of Claim 
for Service Connection for Post-Traumatic Stress Disorder 
(PTSD)), received by VA in January 2007, shows that the 
Veteran reported that in July 1970 while assigned to a convoy 
going to Chu Lai he saw an unzipped body bag which contained 
the deceased body of a friend - the "Professor."  He added 
that he never knew his name.  He also reported that he 
witnessed dead American soldiers (the names of which he did 
not know) hanging from posts, some of which had been skinned 
and beheaded.

Review of another VA Form 21-0781, received in March 2007, 
shows that the Veteran claimed that in July 1970 he witnessed 
a truck traveling ahead of his hit a mine, severely injuring 
his friend "[redacted]."  He added that he also saw dead 
bodies stacked like "cordwood," and blood flowing out of 
helicopters evacuating wounded soldiers.  

An April 2007 VA memorandum includes a formal finding of the 
lack of information required to corroborate the Veteran's 
claimed stressors.  The Memorandum was completed by a JSRRC 
(U.S. Army and Joint Services Records Research Center) 
Coordinator.  It was determined that information [supplied by 
the Veteran in the above-discussed two VA Form 21-0781s] 
required to corroborate the stressful events described by the 
Veteran was insufficient to send to the JSRRC and/or to allow 
for meaningful research of Marine Corps or National Archives 
and Records Administration (NARA) records.  

A May 2007 VA outpatient treatment record shows a diagnosis 
of dermatitis.  


At his November 2009 hearing conducted by the undersigned the 
Veteran testified that "[redacted]" was the first name of the 
person he referred to as "[redacted]" as part of his March 
2007 VA Form 21-0781.  He added that this injury occurred in 
about August/September 1970.  See page seven of hearing 
transcript (transcript)  The Board notes that the Veteran 
previously indicated that this claimed injury to 
"[redacted]" occurred in July 1970.  See March 2007 VA Form 
21-0781.  The Veteran's representative also noted that the 
stressor corroboration of members of the Marine Corps 
involved "special requirements" and that essentially these 
procedures had not been "fully processed through."  See 
page 11 of transcript.  The Board concurs with this 
assessment.  The Veteran also testified that his skin 
problems began while he was in Vietnam and did not bother him 
while he was at 29 Palms.  See pages 11 and 15 of transcript.  
The Veteran did note that he currently had the same skin 
condition (on his feet) that he did while in the military.  
See page 19 of transcript.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claims.  To this, the Board 
observes that at the time of the RO's February 2003 rating 
decision the RO denied the Veteran's PTSD claim because, at 
least in part, a diagnosis of PTSD was not of record.  As 
above noted, such a diagnosis was made as part of a November 
2006 VA mental health outpatient medical record.  

As concerning the Veteran's instant skin claim, the Board 
again notes that he was diagnosed in service with tinea 
corpus, and approximately five years later with tinea cruris 
and pedis.  He also recently testified that he presently 
suffered from the same skin problems as he did while in the 
military.  The Board again observes that variously diagnosed 
skin problems, shown as part of VA and private medical 
records dated subsequent to February 2003, are of record.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
February 2003 RO decision denying service connection for the 
Veteran's two claimed conditions and, when considered with 
previous evidence of record, relates to unestablished facts 
necessary to substantiate the Veteran's claims and raises a 
reasonable possibility of substantiating the claims.

Having determined that new and material evidence has been 
added to the record, the Veteran's applications to reopen his 
claims of service connection for PTSD and for a skin disorder 
are reopened.  


ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened; the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  

New and material evidence having been received, the claim of 
service connection for a skin disorder is reopened; the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims of service connection for PTSD and 
for a skin disorder must be remanded for further action.  As 
noted above, the RO is not shown to have attempted to verify 
the Veteran's claimed stressors with the office of the 
Commandant of the Marine Corps.  Hence, given the appellant's 
contentions regarding his in country service, the diagnosis 
of PTSD made by a VA medical provider, and the duty to 
assist, further research is mandatory.  38 U.S.C.A. § 5103.

The Board also again notes that the Veteran is shown to have 
been awarded the Meritorious Unit Commendation with one star.  
See DD Form 214.  Unfortunately, the evidence of record (to 
include personnel records) does not include a copy of the 
citation write-up.  Upon remand, the RO should attempt to 
obtain the Veteran's complete personnel records, including 
any citations that the Veteran received.  This would 
potentially be of significant assistance in attempting to 
assist the Veteran in the verification of his alleged in-
service stressors.  

Concerning the instant claim for entitlement to service 
connection for a skin disorder, the Board again notes that 
the Veteran was diagnosed both during and after his military 
service with skin-related problems.  Of note, each diagnosis 
included the medical term "tinea."  He also testified in 
November 2009 that he presently suffered from the same skin 
problems as he did while in the military.  However, while he 
was afforded a VA examination in 1977 at which time skin 
conditions were diagnosed, the record does not include a 
medical opinion concerning the etiology of any currently 
manifested skin problems.  Thus, based upon the above facts, 
the Board concludes that in this case an additional 
examination and medical opinion are warranted by an examiner 
who will examine the Veteran and review the pertinent medical 
evidence in its entirety and render an opinion as to the 
etiology of any current skin-related disability.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should seek to obtain the 
Veteran's entire service personnel file, 
to include copies of any and all orders, 
administrative actions, evaluation 
reports, and citations.  In particular, 
the citation for the Meritorious Unit 
Commendation with one star should be 
specifically sought.  

In the event that such records can not be 
obtained, complete and full verification 
of this must be made clear.  See 
38 C.F.R. § 3.159(c)(2).  


2.  The RO should contact the Veteran and 
again invite him to submit any evidence 
which would assist in verifying the 
reported in-service stressors which he 
believes are responsible for his PTSD. 
 Specifically inform him that this 
statement must include detailed 
information regarding the alleged 
stressors to include date, time, 
location, people involved, and unit(s) 
involved.  The Veteran should endeavor to 
identify the precise date of the 
stressful events within a sixty day 
window.  The Veteran is hereby notified 
that any failure to provide this detailed 
information could prevent the 
verification of his stressors and result 
in an adverse decision.  The best 
evidence would be official government 
records documenting the claimed incidents 
or verifying his claimed service in 
combat.

3.  Regardless of the appellant's 
response, this REMAND, and copies of the 
Veteran's DD 214, service personnel 
records, and any stressor statement 
submitted, should be sent to the 
Commandant of the Marine Corps, 
Headquarters, Personnel Management 
Support Branch (Code MSB-10), Quantico, 
Virginia 22134; or, if otherwise 
indicated, to the Marine Corps Historical 
Center, Archives Section, Unit Diaries, 
Washington Navy Yard, 1254 Charles Morris 
Street, S.E., Washington, D.C. 20734.  
Those offices are requested to attempt to 
provide any additional information which 
would corroborate the Veteran's alleged 
stressors in Vietnam, as noted above.  If 
no additional records are available, a 
formal written unavailability memorandum 
must be added to the claims file, and the 
Veteran informed in writing.


4.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
arrange for the Veteran to be accorded an 
examination by a VA psychiatrist.  The 
purpose of the examination is to 
determine the nature and etiology of any 
psychiatric disorder which may be 
present.  All indicated studies, 
including post traumatic stress disorders 
sub scales, are to be performed.  In 
determining whether or not the Veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the Marine Corps 
and/or the RO may be relied upon.  The 
claims folder must be provided to and 
reviewed by the examiner prior to the 
conduct of any requested study.  A 
complete rationale for any opinion 
expressed must be provided.

5.  The RO should schedule the Veteran 
for a VA skin examination.  The purpose 
of the examination is to determine 
whether the Veteran has a skin 
disorder(s) that is related to his 
military service.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the Veteran review 
the evidence in the claims folder (to 
include the in-service and post-service 
medical records), including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.

Following the examination of the Veteran 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that such skin-related disorders, if 
diagnosed, had their onset in service or 
as a result of service.  


Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

6.  The Veteran is hereby notified that 
it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
must be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  


8.  When the RO is satisfied that the 
record is complete and that all requested 
actions have been accomplished, the 
claims must be readjudicated on the basis 
of all relevant evidence of record and in 
consideration of all applicable laws and 
regulations, including 38 U.S.C.A. § 
1154(b) (West 2002); Pentecost v. 
Principi, 16 Vet. App. 124, 128-9. 
(2002).   If the determination in any 
respect remains adverse to the Veteran, 
he and his representative should be 
furnished an appropriate supplemental SOC 
(SSOC).  The records should then be 
returned to the Board for further 
appellate review. 

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the Veteran with the 
development of evidence in connection with his claims.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


